UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1014


JOSE H. RIVERA, a/k/a Jose M. Rivera, a/k/a Jose Hector
Rivera,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 16, 2009                  Decided:   August 12, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


William Gruel, Martinsburg, West Virginia, for Petitioner. Tony
West, Assistant Attorney General, Linda S. Wernery, Assistant
Director, James E. Grimes, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Jose H. Rivera, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)               dismissing       his    appeal      from       the    immigration

judge’s denial of his applications for cancellation of removal

and    a    waiver          of       inadmissibility         pursuant        to    § 212(h)       of   the

Immigration            and       Nationality         Act.      For      the       reasons   discussed

below,       we        dismiss          the    petition        the      review        for     lack      of

jurisdiction.

                  Under          8    U.S.C.     §     1252(a)(2)(C)              (2006),     we       lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006),          to    review          the    final    order       of    removal      of     an    alien

convicted             of    certain          enumerated       crimes,         including       offenses

covered in § 1182(a)(2) of the immigration statutes.                                           Because

Rivera was found removable for having been convicted of a crime

of moral turpitude pursuant to 8 U.S.C. § 1182(a)(2)(A)(i)(I),

under § 1252(a)(2)(C), we have jurisdiction “to review factual

determinations                   that         trigger        the        jurisdiction-stripping

provision, such as whether [Rivera] [i]s an alien and whether

[]he       has       been     convicted         of    [a     crime      of    moral       turpitude].”

Ramtulla v. Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                                               Once

we    confirm          these         two     factual       determinations,          then,     under      8

U.S.C.           §         1252(a)(2)(C),             (D),     we        can        only      consider



                                                       2
“constitutional       claims    or     questions         of    law.”         See    Mbea   v.

Gonzales, 482 F.3d 276, 278 n.1 (4th Cir. 2007).

           Because we find that Rivera is indeed an alien who has

been convicted of a crime of moral turpitude, § 1252(a)(2)(C)

divests    us   of    jurisdiction         over        the    petition       for     review.

Although   Rivera      attempts      to    raise       raises       numerous       arguments

challenging     the    denial     of      his       applications       for    relief,      he

overlooks the fact that the immigration judge ultimately found

that he was not entitled to relief as a matter of discretion.

We have clearly held that § 1252(a)(2)(D) does not authorize

review of discretionary determinations that are based on factual

circumstances.         See   Gomis        v.       Holder,    __    F.3d     __,    2009   WL

1912622, *5 (4th Cir. 2009); Saintha v. Mukasey, 516 F.3d 243,

248 (4th Cir.), cert. denied, 129 S. Ct. 595 (2008).

           Accordingly, we dismiss the petition for review.                                We

dispense    with      oral   argument          because        the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    PETITION DISMISSED




                                               3